FILED
                            NOT FOR PUBLICATION                              JUL 22 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MARLIN NELSON,                                    No. 11-35982

              Plaintiff - Appellant,              D.C. No. 6:10-cv-00989-HO

  v.
                                                  MEMORANDUM*
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael R. Hogan, District Judge, Presiding

                         Argued and Submitted July 8, 2013
                                 Portland, Oregon

Before: PREGERSON, MURGUIA, and CHRISTEN, Circuit Judges.

       Marlin Nelson appeals the district court’s order affirming the Commissioner

of Social Security’s denial of his application for disability insurance benefits and

supplemental security income benefits. We review de novo the district court’s

order affirming a decision of the administrative law judge (“ALJ”) denying


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
benefits and uphold the decision if substantial evidence supports the ALJ’s

findings and the ALJ applied the correct legal standards. Berry v. Astrue, 622 F.3d

1228, 1231 (9th Cir. 2010). We have jurisdiction pursuant to 28 U.S.C. § 1291.

We reverse and remand.1

      Nelson contends the ALJ erred by relying on the vocational expert’s

testimony because the hypothetical offered by the ALJ erroneously omitted

limitations described in the record. The ALJ’s decision indicates he found that

Nelson suffered from severe depressive disorder, but the hypothetical question

posed by the ALJ to the vocational expert did not include any limitations related to

the disorder. See Magallanes v. Bowen, 881 F.2d 747, 756 (9th Cir. 1989)

(requiring hypothetical set forth all claimant’s limitations and restrictions).

Because the hypothetical failed to incorporate the ALJ’s findings regarding

Nelson’s depressive disorder, the validity of the vocational expert’s conclusion is

compromised. See DeLorme v. Sullivan, 924 F.2d 841, 850 (9th Cir. 1991) (When

hypothetical “does not reflect all the claimant’s limitations, we have held that the

expert’s testimony has no evidentiary value to support a finding that the claimant

can perform jobs in the national economy.”). Accordingly, we reverse and remand



      1
       Because the parties are familiar with the facts and procedural history of this
case, we discuss them only as necessary to explain our decision.

                                           2
for further proceedings. On remand, the ALJ shall incorporate his finding of

severe depressive disorder into the step 5 analysis.

      Nelson also contends that the ALJ erred by failing to consider Exhibit 14F,

which he filed after the merits hearing with the ALJ’s permission. An ALJ must

consider all medical evidence but is “not required to discuss every piece of

evidence.” Howard ex rel. Wolff v. Barnhart, 341 F.3d 1006, 1012 (9th Cir. 2003).

We cannot discern from the record whether the ALJ received and considered this

evidence. On remand, the ALJ shall consider Exhibit 14F.

      Finally, Nelson argues that new evidence he submitted to the Appeals

Council warrants a finding that he was disabled. On remand, the ALJ’s

consideration of this claim shall include the evidence Nelson submitted to the

Appeals Council.2

             REVERSED and REMANDED.




      2
              The government concedes that the ALJ’s decision mistakenly
indicates that the vocational expert testified that Nelson was able to work as an
“electronics assembler” rather than “electronics worker.” We are satisfied that this
was no more than a clerical error.

                                          3